Citation Nr: 0804051	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the appeal of the evaluation assigned to the 
service-connected diabetes mellitus was timely received.

2.  Whether the appeal of the denial of service connection 
for a bilateral eye condition, status post excision of 
pterygium was timely received.

3.  Entitlement to service connection for heart disease, 
including as secondary to the service-connected diabetes 
mellitus.

4.  Entitlement to an increased initial compensable 
evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 until March 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In February 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  Following 
hearing, the veteran submitted additional evidence from G.P., 
M.D. The veteran also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required. 38 C.F.R. § 20.1304.

During the Board hearing the veteran raised claims seeking 
service connection for erectile dysfunction and tinnitus.  
These claims have not been adjudicated and are REFERRED to 
the RO for appropriate action.

The veteran's bilateral hearing loss claim is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  On February 7, 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim 
concerning whether the appeal of the evaluation assigned to 
the service-connected diabetes mellitus was timely received.

2. On February 7, 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim 
concerning whether the appeal of the denial of service 
connection for a bilateral eye condition, status post 
excision of pterygium was timely received.

3.  The veteran's arteriosclerotic heart disease is related 
to the veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning whether the appeal of the evaluation 
assigned to the service-connected diabetes mellitus and to 
service connection for bilateral eye condition, status post 
excision of pterygium service connection for was timely 
received have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for a grant of service connection for 
arteriosclerotic heart disease have been approximated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2007). 

In February 2007, the veteran submitted a statement to the RO 
that clearly indicated he wished to withdraw his appeals 
concerning whether or not his appeal for the rating of his 
diabetes mellitus and denial of service connection for an eye 
condition were timely.  The veteran has met the criteria of 
38 C.F.R. § 20.204 and withdrawn these appeals and there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and these claims are 
dismissed. 

Service connection for heart disease

In this decision, the Board grants service connection for 
arteriosclerotic heart disease, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is required.

The veteran seeks service connection for heart disease, 
including as secondary to the service-connected diabetes 
mellitus.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arteriosclerosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In the present case, the veteran has a diagnosis of 
arteriosclerotic cardiovascular disease, status post three-
vessel coronary artery bypass grafting as noted on the June 
2004 VA examination.  The veteran also has a service-
connected disability of diabetes mellitus.  The remaining 
question, therefore, is whether there is medical evidence of 
a nexus or relationship between the current disability and 
the service-connected diabetes.

A private medical record dated in January 1996 reflected the 
veteran was seen for urticaria and documented an abnormal 
glucose level of 154.  The physician explained that the 
elevation of glucose may be from the steroids used to treat 
the urticaria, but indicated the veteran would be evaluated 
for this on an outpatient basis.

The veteran underwent a three vessel coronary artery bypass 
graft in March 2000 at a private hospital.  At the time of 
hospitalization, the veteran complained of persistent 
substernal tightness and discomfort associated with shortness 
of breath.  The physician noted the veteran had risk factors 
of a 30 pack year smoking history and new onset diabetes 
mellitus.  A cardiac catheterization reflected total 
occlusion of the proximal right coronary artery, total 
occlusion of the marginal branch of the circumflex and 80 
percent stenosis of the left anterior descending artery.  An 
aortocoronary bypass was recommended and performed the 
following day.  

A November 2002 letter from an Air Force Physician related 
that the veteran had two blood sugar measurements higher than 
normal when he was treated at the facility.  Both tests were 
dated in February 1997; a random afternoon glucose resulted 
in a finding of 273 milligrams per 100 milliliters (mg/dl) 
and a morning fasting glucose was 125 mg/dl.  The physician 
explained that the random afternoon testing was above the 200 
mg/dl level required for a diagnosis of diabetes mellitus.  
Additionally, he noted the urinalysis revealed glucosuria and 
proteinuria.  

The veteran underwent a VA examination in June 2004.  The 
veteran reported he was diagnosed with high blood pressure 
and diabetes at the same time.  He described chest pain as a 
slight pain which occurred once a week in the left chest 
area.  Pain also appeared on deep breath and was 
nonexertional and could last up to 20 minutes.  The veteran 
described occasional dizziness on standing, dyspnea on 
exertion and fatigue.  There was no history of syncope.  He 
reported daily swelling since the March 2000 surgery that 
resolved overnight.  He indicated he used to smoke.  There 
was no history of paroxysmal nocturnal dyspnea but there were 
complaints of apneic spells.  He treated with heart and 
antihypertensive medications.  He denied a family history of 
heart disease.  He did not perform structured exercise.  

Clinical examination reflected the lungs were clear to 
auscultation and percussion without rales, rhonchi or 
wheezes.  Heart had a regular rate without murmur, rub or 
gallop.  The point of maximum impact was not displaced.  
Precordium was not hyperactive.  There was a well-healed 
sternal scar.  The abdomen was without organomegaly, masses 
or tenderness.  There was no peripheral edema.  Donor scars 
were noted on the medial aspect of the right thigh to below 
the knee.  A basic metabolic panel revealed glucose was 195 
and renal function was normal.  Complete blood count was 
within normal limits.  There was no evidence of anemia.  An 
x-ray revealed the heart was normal in size.  The lungs were 
clear.  The diagnoses included type 2 diabetes mellitus, oral 
agent controlled; arteriosclerotic cardiovascular disease, 
status pot three-vessel coronary artery bypass grafting; and 
essential hypertension.  The examiner indicated the service 
records were negative for a diagnosis or symptoms of diabetes 
mellitus and physical exams reported negative glucose in 
urine.  The first elevated glucose was in January 1996 but 
the examiner noted this was an admission for urticaria and 
the veteran had treated with potassium and steroids.  The 
examiner indicated the next glucose elevation of record was 
February 1997.  The examiner explained the symptoms would 
have to be repeated before a definitive diagnosis of diabetes 
was made and he did not have corresponding clinic notes from 
those readings it was unclear if the veteran was on steroids.  
The examiner indicated that diabetes was diagnosed 19 years 
after his discharge date and the hospital records reported 
"new onset diabetes."  The examiner concluded that the 
veteran was diagnosed with diabetes at the same time he 
presented with the heart condition and therefore the diabetes 
did not cause the heart condition.

A private medical record from the veteran's treating 
physician dated in January 2005 indicated that he disagreed 
with VA's finding that the diabetes did not cause the heart 
condition because it was diagnosed at the same time.  The 
physician explained that the veteran had elevations of blood 
sugar prior to the heart problem and noted that changes in 
microvasculature could start occurring several years prior to 
the patient having an overt diagnosis of diabetes.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
the present case, the record confirms there were elevated 
glucose readings as early as 1996 including findings in 1997 
that also demonstrated glucosuria and proteinuria.  
Additionally, the March 2000 private hospital records 
indicated that the veteran's risk factors for heart disease 
included diabetes.  Although the VA examiner indicated there 
was no relationship between the diabetes and the heart 
condition, the veteran's private treating physician clearly 
disagreed with the finding and explained that the early 
elevations in blood sugar could have caused changes in the 
heart.  Therefore, the Board is of the opinion that the 
evidence is at an approximate balance.  Accordingly, service 
connection is granted.


ORDER

The appeal concerning whether an appeal of the evaluation 
assigned to the service-connected diabetes mellitus was 
timely received is dismissed.

The appeal concerning whether an appeal of the denial of 
service connection for a bilateral eye condition, status post 
excision of pterygium was timely received is dismissed.

Service connection for arteriosclerotic heart disease is 
granted.

REMAND

During the February 2007 Board hearing, the veteran indicated 
his hearing loss had worsened since the June 2004 VA 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995). The state of the record is uncertain as to 
the severity of the veteran's hearing loss, and an updated VA 
examination ("VAE") is therefore needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo a VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  All findings and 
conclusions should be set forth in a 
legible report.  

2.	Thereafter, the AMC should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


